        Case 8:20-cv-00937-TJH-SP Document 18-2 Filed 02/16/21 Page 1 of 1 Page ID #:87


                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                             CIVIL MINUTES - GENERAL                          JS-6

Case No.           SA CV 20-0937-TJH(SPx)                                          Date     FEBRUARY 12, 2021


Title      Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 76.169.166.16


Present: The Honorable              TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                   YOLANDA SKIPPER                                              NOT REPORTED
                           Deputy Clerk                                           Court Reporter


                 Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                             None Present                                         None Present



Proceedings:           IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


         Counsel are hereby notified that pursuant to the Judge's directive, the voluntary dismissal [15] with
         prejudice is hereby granted. Case is closed.


         IT IS SO ORDERED.




         cc: all parties




         CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
